Citation Nr: 1454500	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-47 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating in excess of 30 percent for the service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  
	
This matter come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which, in relevant part, granted service connection for PTSD and assigned a 10 percent disability rating effective April 29, 2008.  The Veteran subsequently perfected an appeal of this issue.  

In November 2010, during the pendency of appeal, the RO increased the rating for PTSD to 30 percent effective April 29, 2008.  The November 2010 decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

This matter was remanded by the Board in November 2013 for additional development.  The RO was instructed to obtain any treatment records from private providers and/or VA providers who may have treated the Veteran for mental health disorders since June 2011, and to obtain a medical opinion in this matter.  The Board finds that the agency of original jurisdiction substantially complied with the mandates of the remand.  VA treatment records dated from June 2011 from the Detroit medical center were obtained, and the Veteran did not notify VA of any private treatment providers.  In addition, the Veteran was provided a VA examination in April 2014 and a VA medical opinion was obtained.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1. For the entire appeal period, the service-connected PTSD is productive of a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to symptoms including anxiety, flashbacks, chronic sleep impairment, and exaggerated startle response, with a Global Assessment of Functioning Score predominantly between 61 and 70.

2. For the entire appeal period, the service-connected PTSD has not more closely approximated the criteria for occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

For the entire appeal period, the criteria the criteria for the assignment of a disability evaluation in excess of 30 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in July 2008, prior to the adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  

The Veteran's claim for a higher initial rating for the service-connected PTSD is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice in this case with respect to the service-connected PTSD.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained.  VA medical records dated from 1972 to April 2014 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examinations in September 2008 and April 2014 to obtain medical evidence regarding the nature, etiology, and severity of the claimed disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination reports are accurate and fully descriptive.  An opinion as to whether the Veteran had the claimed PTSD disability was provided in the September 2008 examination, and an opinion as to the effects of the PTSD on the Veteran's ordinary activity and occupational impairment was provided in the April 2014 examination.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The rating criteria for rating mental disorders reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2014).

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

In Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002), the Court stated that "when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment."  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Id. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) . The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The Veteran contends that a higher rating is warranted because he is still reliving his experiences and having flashbacks, insomnia, and nightmares about events that occurred in Vietnam.  He also asserts that he is being "low balled" by VA and being denied just benefits and compensation due to him for his service-connected PTSD.  See the August 2009 notice of disagreement; the November 2010 VA Form 9.

The Board finds that for the entire appeal period, the service-connected PTSD most closely approximates the criteria for a 30 percent rating under Diagnostic Code 9411.  In determining that the Veteran meets the criteria for a 30 percent rating, the service-connected disability picture is shown to more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms of  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  The weight of the competent and credible evidence shows that for the entire appeal period, the service-connected PTSD caused mild symptoms and some difficulty in social and occupational functioning, as evidenced by GAF scores predominantly in the range of 61 to 70. 

The Veteran was afforded a VA psychiatric examination in September 2008.  The Veteran's Axis I diagnosis was PTSD with a GAF score of 65, which is indicative of mild symptoms and some difficulty in social and occupational functioning.  The examination report indicates that the PTSD symptoms included daily intrusive thoughts, recollections, and images from his traumatic experiences in Vietnam; actively avoided talking about his experiences in Vietnam; problems getting to sleep, maintaining sleep, and having nightmares; and an exaggerated startle response to loud noises.  The examiner opined that the Veteran had mild functional impairment and demonstrated some difficulty in social functioning, as reflected by his GAF score of 65.  The examiner noted that the Veteran was employed as a service clerk at a local hardware store after getting laid off from an engineering job, had a few meaningful interpersonal relationships (including a 30-year marriage and two adult children), and was able to maintain employment without great difficulty.

VA treatment records establish that the Veteran began seeking treatment for his service-connected PTSD at a VA outpatient clinic in June 2011.  At that time, the Veteran indicated that he was having nightmares once per week and experiencing flashbacks occasionally.  He denied suicidal ideation or aggressive feelings.  He was not then, nor had he ever, been on medication to treat the PTSD.  

A July 2011 VA psychiatric progress note indicates that the Veteran completed an initial PTSD evaluation via videoconferencing.  The practitioner reported that the Veteran was having nightmares at least once per week and frequent recollections of his time in Vietnam due to triggers including sounds of gunfire, hot and humid weather, and "rotting smells."  The practitioner also indicated that the Veteran experienced erratic sleep, guilt about surviving Vietnam, and emotional numbness.  He indicated he had a very good relationship with his mother and sister and described his family and especially his spouse as very supportive.  The Veteran denied suicidal ideation or aggressive feelings.  The practitioner noted a GAF score of 60, which is just inside the range of scores that reflect moderate symptoms or moderate difficulty in social or occupational functioning.

In July 2012, the Veteran reported to a VA physician that he was having nightmares once per week and occasional flashbacks.  He denied suicidal ideation or aggressive feelings.  The Veteran stated the he felt like he was handling the PTSD well and was not interested in an evaluation or treatment.  The physician assessed the PTSD as stable.

In July 2013, the Veteran reported to a VA physician that he had no exacerbation of PTSD since his last visit.  He stated that he had occasional flashbacks, but denied it being a serious problem.  He also denied any suicidal ideation or aggressive feelings, and was not on any medication.  The physician assessed the PTSD as stable.

In January 2014, the Veteran reported to a VA physician that for approximately the past 5 months, he had been experiencing changes in his dreams at night and increasing feelings of stress.  He denied any suicidal ideation or depression.  The examiner assessed the PTSD as stable.  Later the same month, the Veteran was treated via VA videoconferencing.  The Veteran stated that his nightmares about Vietnam were becoming more frequent, had he had trouble staying asleep.  The Veteran also reported that his wife wanted him to attend anger management classes because he got angry easily.  The Veteran denied having suicidal thoughts, plans, or intent.  The physician indicated a GAF score of 65.

In April 2014, the Veteran was afforded another VA examination.  The examiner reported that the Veteran was alert with good eye contact, had clear and goal-directed thoughts, and had a good relationship with his family.  The examiner also noted that the Veteran had been retired for three years.  The examination report shows that the Veteran indicating having nightmares about his experiences in Vietnam once a week, and that when he goes out with family to events he is always looking around.  The examiner noted that the Veteran displayed hypervigilance, exaggerated startle response, and anxiety; however, the PTSD symptoms described did not cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  The examiner also noted that while a mental condition had been diagnosed the symptoms were not severe enough to interfere with social or occupational functioning or require continuous medication.

The Board finds that the weight of the evidence shows that the Veteran's PTSD has manifested by mild to moderate symptoms, including anxiety, flashbacks, chronic sleep impairment, and exaggerated startle response.  Moreover, the medical evidence of record shows that for the majority of the appeal period, the GAF scores assigned to the PTSD fell into the range of 61 to 70, which is indicative of mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV.  

The Board also finds that a 50 percent rating is not warranted for the service-connected PTSD at any time during the period of the appeal.  The evidence shows that the PTSD does not cause occupational and social impairment with reduced reliability and productivity, nor has the Veteran's PTSD been manifested by symptoms including flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective relationships.  Nor is there evidence that the symptoms the Veteran has (sleep impairment, intrusive thoughts, avoidance, nightmares, startle response, survivor guilt) rose to the level that they resulted in occupational and social impairment with reduced reliability and productivity.  For instance, the September 2008 VA examiner noted that the Veteran had a few meaningful interpersonal relationships including a 30-year marriage and adult children, and he was able to maintain employment without great difficulty.  The Veteran indicated he enjoyed his prior engineering work, was never disciplined and further noted that he had no difficulties performing the duties of his current job working as a clerk in a hardware store.  The September 2008 examiner characterized the overall functional impairment as mild.  During a July 2012 VA treatment session the Veteran indicated he felt he was handling his PTSD well.  In addition, the April 2014 VA examiner reported that the Veteran displayed clear and goal-directed thoughts, and had a good relationship with his family.  The Veteran indicated he still went out with his family to events and was busy babysitting grandchildren.  The examiner noted that the Veteran's PTSD symptoms did not cause clinically significant distress or impairment in social, occupational, or other areas of functioning.  Thus, on this record, the Board finds that, for entire rating period, the Veteran's disability picture does not more nearly approximate the 50 percent rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.7.

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, it must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including anxiety, flashbacks, chronic sleep impairment, and exaggerated startle response, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial evaluation for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

In conclusion, the Board finds that the Veteran's service-connected PTSD is shown to have been productive of a disability picture that more nearly approximates that of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  As such, the assignment of a 30 percent rating for the entire period of the appeal is warranted and the appeal is denied. 



ORDER

A higher initial rating in excess of 30 percent for the service-connected PTSD is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


